IN THE UNITED STATES COURT OF APPEALS

                 FOR THE FIFTH CIRCUIT
                            _______________

                              m 01-30886
                            _______________




                       CARL WARDEN, TRUSTEE,
 ON BEHALF OF TAMMY LYNN PARKER SECURITY AND INVESTMENT TRUST,
  ON BEHALF OF JAMIE DEAN PARKER SECURITY AND INVESTMENT TRUST,
         ON BEHALF OF JOYCE DARLENE DOUGLAS CLASS TRUST,
ON BEHALF OF ERNEST L. PARKER CHARITABLE REMAINDER ANNUITY TRUST,
 ON BEHALF OF MIDGE PARKER CHARITABLE REMAINDER ANNUITY TRUST,
  ON BEHALF OF ERNEST L. PARKER CHARITABLE REMAINDER UNITRUST,
    ON BEHALF OF MIDGE PARKER CHARITABLE REMAINDER UNITRUST,

                                                 Plaintiff-Appellee,

                                 VERSUS

                        RICHARD D. BARNETT,

                                                 Defendant-Appellant.



                      _________________________

                Appeal from the United States District Court
                   for the Western District of Louisiana
                             m 98-CV-1685
                      _________________________
                              June 12, 2002
Before SMITH, BENAVIDES, and PARKER,
  Circuit Judges.

PER CURIAM:*

   This appeal is the outgrowth of a long, acri-
monious battle over the ownership of assets
that were alleged to have been transferred be-
tween business partners, then apparently sold
by the transferees, and then apparently placed
in various trusts, allegedly to avoid returning
them to the original transferors. The district
court entered a declaratory judgment applying
an earlier decision of that court as res judicata.

   We have reviewed the briefs and pertinent
portions of the record and have heard the ar-
guments of counsel. The district court com-
mitted no reversible error. The judgment, ac-
cordingly, is AFFIRMED.




         *
           Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.

                                                         2